We find that the parties modified the original contract so as to cover millwork for fifty-two houses; that complete materials were delivered thereunder; that some inferior grade materials were furnished; that the contract did not provide for the best grade materials; that the materials delivered were acceptable under the contract and during the period in suit; that appellant is entitled to recover $22,100 on the contract, $155.89 for extras, and $215.55 for sales taxes; that payments on account were made in the sum of $21,247.50; leaving an unpaid balance of $1,223.94, for which amount with interest appellant is entitled to judgment. Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.